EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with H. Kenneth Prol (50,809) on November 02, 2021.
























Claim 1, line 10, “the Wi-Fi access points” has been changed to --- a Wi-Fi access point ---. 

Claim 1, line 11, “the access point” has been changed to --- the Wi-Fi access point ---. 

Claim 10, line 24, “the Wi-Fi access points” has been changed to --- a Wi-Fi access point ---. 

Claim 10, line 25, “the access point” has been changed to --- the Wi-Fi access point ---. 






















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “Wi-Fi virtualization module to create a plurality of virtual adapters to isolate different types of data traffic from the information handling system to the Wi-Fi access points to be associated with a plurality of basic service set identifiers (BSSIDs) at the access point to create the plurality of network slices for Wi-Fi data communications” among other things, are non-obvious over the prior art. The closest prior art Sinha teaches the sensors can be configured to monitor one or more wireless channels such as IEEE 802.11 standard channels and non-standard user-defined channels. (Sinha; [0025]). This is different from the present invention in that in the present invention, Wi-Fi virtualization module to create a plurality of virtual adapters to isolate different types of data traffic from the information handling system to a Wi-Fi access points to be associated with a plurality of basic service set identifiers (BSSIDs) at the Wi-Fi access point to create the plurality of network slices for Wi-Fi data communications and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416    

/AJIT PATEL/Primary Examiner, Art Unit 2416